Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a light source module, comprising a light guide plate, a light source and a light regulating element, wherein: the light guide plate has a first light emitting surface and a second light emitting surface opposite to each other and a light incident surface connected between the first light emitting surface and the second light emitting surface, and the second light emitting surface has a plurality of microstructures; the light source is disposed adjacent to the light incident surface and configured to emit a light to enter the light guide plate through the light incident surface; and the light regulating element is disposed adjacent to the second light emitting surface and configured to receive the light and regulate a reflectance of the light regulating element for the light.  The prior art of record does not teach nor suggest, in combination with the limitations above, wherein the light regulating element comprises a liquid crystal panel, a first polarizing film, and a second polarizing film, the first polarizing film is disposed on a side of the liquid crystal panel away from the light guide plate, the second polarizing film is disposed on the other side of the liquid crystal panel facing the light guide plate, the first polarizing film has a first transmission axis to allows a light in a direction parallel to a polarization direction of the first transmission axis to pass therethrough and to reflect a light in a direction non-parallel to the polarization direction of the first transmission axis, and the second polarizing film has a second 
The prior art of record teaches a light source module, comprising a light guide plate, a light source and a light regulating element, wherein: the light guide plate has a first light emitting surface and a second light emitting surface opposite to each other and a light incident surface connected between the first light emitting surface and the second light emitting surface, and the second light emitting surface has a plurality of microstructures; the light source is disposed adjacent to the light incident surface and configured to emit a light to enter the light guide plate through the light incident surface; and the light regulating element is disposed adjacent to the second light emitting surface and configured to receive the light and regulate a reflectance of the light regulating element for the light.  The prior art of record does not teach nor suggest, in combination with the limitations above, wherein each of the plurality of microstructures has a first surface inclined with respect to the second light emitting surface, the first surface faces the light incident surface, the first optical film is a first reverse prism sheet and comprises a plurality of first prism pillars, the plurality of first prism pillars are arranged along a predetermined direction from the light incident surface toward away from the light incident surface, the plurality of first prism pillars face the first light emitting surface, the second optical film is a second reverse prism sheet and comprises a plurality of second prism pillars, the plurality of second prism pillars are arranged along the predetermined direction and face the second light emitting surface.
the prior art of record teaches a light source module, comprising a light guide plate, a light source and a light regulating element, wherein: the light guide plate has a first light emitting surface and a second light emitting surface opposite to each other and a light incident surface .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871